
	
		III
		111th CONGRESS
		1st Session
		S. RES. 206
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Johanns (for
			 himself, Mrs. Hutchison,
			 Mr. Bunning, Mr. Roberts, Mr.
			 Martinez, and Mr. Bond)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States should immediately implement the United States-Colombia Trade
		  Promotion Agreement.
	
	
		Whereas, since his election in 2002, the President of
			 Colombia, Alvaro Uribe, has been overwhelmingly successful in strengthening the
			 institutions of Colombia, fighting terrorism, improving the economy of
			 Colombia, and extending the authority of the central government, the social
			 support network, and security to most of Colombia;
		Whereas, during President Uribe's term, the economy of
			 Colombia grew at an average rate of more than 5 percent per year between 2002
			 and 2007;
		Whereas, according to the World Bank, the total gross
			 domestic product of Colombia increased from $93,000,000,000 in 2002 to
			 $207,800,000,000 in 2007;
		Whereas, according to the Office of the United States
			 Trade Representative, approximately 10,000,000 people in Colombia have been
			 lifted out of poverty during the past 5 years;
		Whereas, according to the Ministry of Defense of Colombia,
			 between 2002 and 2007, kidnappings in Colombia decreased by 83 percent, murders
			 decreased by 40 percent, and terrorist attacks decreased by 76 percent;
		Whereas police are now present in all 1,099 municipalities
			 in Colombia, including areas previously held by various criminal and terrorist
			 groups;
		Whereas, according to the Department of State, more than
			 30,000 paramilitaries have been demobilized and disarmed since 2002;
		Whereas, in July 2008, the security forces of Colombia
			 successfully rescued 15 prisoners held hostage by the Revolutionary Armed
			 Forces of Colombia (FARC), including French-Colombian Ingrid Betancourt and 3
			 citizens of the United States, Marc Gonsalves, Keith Stansell, and Thomas
			 Howes;
		Whereas, according to the Office of the United States
			 Trade Representative, unemployment in Colombia fell from 16 percent in 2002 to
			 9.9 percent in 2007;
		Whereas, partially in recognition of the impressive
			 economic, political, and diplomatic advances Colombia has made during the past
			 decade, the United States negotiated and signed the United States-Colombia
			 Trade Promotion Agreement on November 22, 2006, and a protocol of amendment to
			 the Agreement on June 28, 2007;
		Whereas, according to the Office of the United States
			 Trade Representative, Colombia is currently the 27th largest trading partner of
			 the United States with respect to goods;
		Whereas, according to the United States International
			 Trade Commission, goods valued at $11,400,000,000 were exported from the United
			 States to Colombia in 2008, an increase from $3,600,000,000 in 2002;
		Whereas, according to the United States International
			 Trade Commission, implementing the United States-Colombia Trade Promotion
			 Agreement would boost exports from the United States by an estimated
			 $1,100,000,000;
		Whereas, more than 90 percent of exports from Colombia to
			 the United States already enter the United States duty-free under the Andean
			 Trade Preference Act (19 U.S.C. 3201 et seq.) and the Generalized System of
			 Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et
			 seq.);
		Whereas, according to the Office of the United States
			 Trade Representative, more than 80 percent of consumer and industrial products
			 exported from the United States to Colombia will enter Colombia duty-free as
			 soon as the United States-Colombia Trade Promotion Agreement enters into force
			 and all remaining tariffs on such products will be eliminated within 10 years
			 after the Agreement enters into force;
		Whereas, according to the Office of the United States
			 Trade Representative, the primary exports from the United States to Colombia in
			 2008 were $2,600,000,000 in machinery, $997,000,000 in mineral fuel,
			 $974,000,000 in organic chemicals, $969,000,000 in corn and wheat cereals, and
			 $950,000,000 in electrical machinery;
		Whereas, according to the Office of the United States
			 Trade Representative, Colombia is the 15th largest market for farm products
			 exported from the United States, with the United States exporting almost
			 $1,700,000,000 worth of farm products to Colombia in 2008;
		Whereas, since 2006, the quantity of agricultural products
			 exported from the United States to Colombia has increased by approximately 40
			 percent per year;
		Whereas, according to the Department of Agriculture, 99.9
			 percent of agricultural products imported into the United States from Colombia
			 enter the United States duty-free, but no agricultural products exported from
			 the United States to Colombia currently enter Colombia duty-free;
		Whereas, according to the American Farm Bureau Federation,
			 the United States-Colombia Trade Promotion Agreement would increase sales of
			 agricultural products produced in the United States by $910,000,000,000 each
			 year;
		Whereas, according to the Department of Agriculture, more
			 than half of agricultural products exported from the United States to Colombia
			 will enter Colombia duty-free as soon as the United States-Colombia Trade
			 Promotion Agreement enters into force and all remaining tariffs on such
			 products will be phased out over time;
		Whereas the United States-Colombia Trade Promotion
			 Agreement will level the playing field for workers, businesses, and farmers in
			 the United States by making duty-free treatment a 2-way street between the
			 United States and Colombia for the first time;
		Whereas, in the United States-Colombia Trade Promotion
			 Agreement, Colombia agreed to exceed commitments made by Colombia as a member
			 of the World Trade Organization and to dismantle significant barriers to
			 services and investment from the United States; and
		Whereas, in the United States-Colombia Trade Promotion
			 Agreement, the United States and Colombia reaffirm their obligations as members
			 of the International Labour Organization: Now, therefore, be it
		
	
		That—
			(1)the
			 Senate—
				(A)recognizes the
			 historic successes achieved by the President of Colombia, Alvaro Uribe, in
			 rebuilding the Government of Colombia, strengthening the institutions of
			 Colombia, and solidifying the rule of law in Colombia;
				(B)congratulates
			 President Uribe, the Government of Colombia, and the security forces of
			 Colombia for significant successes in fighting the Revolutionary Armed Forces
			 of Colombia (FARC);
				(C)recognizes the
			 close ties between the United States and Colombia in the fight against illicit
			 narcotics, terrorism, and transnational crime; and
				(D)recognizes that
			 the United States-Colombia Trade Promotion Agreement is enormously advantageous
			 for workers, businesses, and farmers in the United States, who would be able to
			 export goods to Colombia duty-free for the first time; and
				(2)it is the sense
			 of that Senate that—
				(A)it is in the
			 security, economic, and diplomatic interests of the United States to deepen the
			 relationship between the United States and Colombia; and
				(B)the United States
			 should implement the United States-Colombia Trade Promotion Agreement
			 immediately.
				
